DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:
Claim 4 recites the limitation “a range of from 5 mm or more to 50 mm or below”. It is suggested to replace “a range of from 5 mm or more to 50 mm or below” with —a range of 5 mm to 50 mm— in order to ensure positive recitation of all elements in the claim. The use of limitation “5 mm or more to 50 mm or below” in the claim may not be interpreted as a positive recitation, resulting in an interpretation of subsequent limitations (i.e. either ‘5 mm or more’ or ’50 mm or below’) as preferred or suggested limitations, and therefore may be excluded from examination.
Similarly, claim 12 recites the limitation “a range of from 5 mm or more to 50 mm or below”. Similar correction to the objection of claim 4 (replace “a range of from 5 mm or more to 50 mm or below” with —a range of 5 mm to 50 mm—) is suggested to ensure positive recitation of all elements in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuge et al (WO2020/175668 A1, 2020-09-03, please note citations below correlate to worldwide publication EP3932322 A1) (hereinafter “Yuge”).
Regarding claim 1, Yuge teaches breast screening equipment (“an ultrasound diagnostic apparatus is applied as an image processing apparatus, and a breast is applied as a test object” [0053]) comprising:
a support table configured to support a subject in a prone position (“measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0055]; subject lies prone on the measurement table during the procedure [see fig. 1 reproduced below]); and

    PNG
    media_image1.png
    557
    712
    media_image1.png
    Greyscale

Cylindrical examination mechanism 3 protrudes above upper surface of table (highlighted), subject lies prone with head oriented towards cover panel 4 (Yuge fig. 1, annotated)
an examination mechanism comprising a cylinder having an opening at an upper end and protruding from an upper surface of the support table (“a measurement device 20 having a group of elements” [0009], figs. 1-5 and assoc par; the measurement device is cylindrically shaped and comprised at an upper end of the measurement table [see fig. 1 reproduced below]),
wherein
a breast to be examined of the subject is inserted in the opening (“an opening 42 through which the test object is insertable is disposed above the bath 10” [0013]; “a breast is applied as a test object” [0053]) and
the examination mechanism is configured to conduct an ultrasound examination of the inserted breast in the cylinder (“an ultrasound diagnostic apparatus is applied as an image processing apparatus, and a breast is applied as a test object” [0053]; [see fig. 5 reproduced below]).

    PNG
    media_image2.png
    688
    905
    media_image2.png
    Greyscale

Annular array for ultrasound imaging (Yuge fig. 5)

	Regarding claim 2, Yuge teaches the cylinder comprises a hollow portion which is located inside of a wall forming the cylinder and extends above the upper surface of the support table (“the measurement apparatus 3 includes a bath 10 the inside of which is filled with the propagation liquid W and in which the test object S is to be immersed” [0057], figs. 1-3 and assoc par; the bath 10 is a hollow portion that forms the cylinder and extends above the surface of the table [see figs. 1, 3A reproduced below]), and

    PNG
    media_image3.png
    557
    712
    media_image3.png
    Greyscale

Measurement table 2 comprising cylindrical ultrasound measurement apparatus 3 that extends above the surface of the table (Yuge fig. 1, annotated)
the examination mechanism comprises an annular ultrasound transmission reception mechanism being movable inside of the hollow portion vertically (“a lifter 50 that extends upward from a bottom portion of the bath 10 and moves the measurement device 20 in a height direction is attached to at least one position of a bottom portion of the measurement device formed in the annular shape” [0019]; “a ring array (a measurement device) 20 having a group of elements that measures the test object S” [0057]; [see claim 1 rejection above, figs. 3A reproduced below]).

    PNG
    media_image4.png
    485
    797
    media_image4.png
    Greyscale

The annular ultrasound array 22 (filled sections) sits inside of the hollow portion and translates in the vertical direction (arrows) (Yuge fig. 3A, annotated)
	Regarding claim 3, Yuge teaches the cylinder has a height relative to the upper surface of the support table (measurement apparatus cylinder has a height relative to the upper surface [see claim 2 rejection above, fig. 1 reproduced below]), and 
	the height is set to a predetermined height that hardly cause pain to the subject (“arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0055]; “The length (width) d is determined by the top opening 10 included in the top end portion of the bath 10 that is set to be lower than the height of the top side opening 42, and the angle of the tapered surface of the top side cover 40 (which is adjusted so that the examinee P does not experience pain)” [0067]; the height of the measurement table and measurement apparatus are adjusted to mitigate discomfort [0067]).
	Regarding claim 5, Yuge teaches the upper surface comprises a first surface configured to support the lower body of the subject, and a second surface on which to put the head of the subject (“The image processing apparatus 1 has an exterior shape formed in a substantially rectangular-parallelepiped shape such that the body of an examinee P (see Fig. 9.) can be placed thereon” [0054], figs. 1, 9A-9D and assoc par; subject lies prone on table with head located by second surface and lower body by first surface [see fig. 1 reproduced below]), and 
	the second surface is located at a lower position than the first surface (“the examinee's head is positioned at a frontward portion” [0055]; the subject’s head rests at a lower position [see fig. 1 reproduced below]).

    PNG
    media_image5.png
    599
    714
    media_image5.png
    Greyscale

Measurement table 2 has a first surface for lower body and second surface (highlight) for head, second surface is lower than first surface (Yuge fig. 1, annotated)
	Regarding claim 6, Yuge teaches the examination mechanism comprises a flow channel and is configured to conduct the ultrasound examination with an examination liquid in the cylinder (“The gap 44 is a gap through which the propagation liquid W overflowing from the top portion of the bath 10 passes” [0067]; “inside of the bath 10 is filled with the propagation liquid W,” [0105]-[0106], figs. 3B, 7, 9A-9D and assoc par; the examination liquid is analogous to the propagation liquid W, flow channel (gap 44) located next to the opening [see fig. 3B, 9A-9D reproduced below]), and 
	the examination liquid overflowing from the opening of the cylinder flows through the flow channel to the outside of the cylinder (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40” [0106]; gap 44 channels the overflow of propagation liquid [see figs. 3B, 9A-9D reproduced below]).

    PNG
    media_image6.png
    476
    545
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    596
    681
    media_image7.png
    Greyscale

Overflowing examination liquid W flows through gap 44 (Yuge figs. 3B, 9A-9D, annotated)
	Regarding claim 7, Yuge teaches the examination mechanism comprises a receiving portion surrounding at least a part of the cylinder and configured to receive the examination liquid flowing out through the flow channel (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40, and thereafter flows to the collection-tank side drain hole 32” [0106], figs. 7, 9A-9D and assoc par; the receiving portion (i.e. collection tank 30, collection-tank side drain hole 32) surrounds the cylinder and collects liquid overflowing through the gap 44 [0105]-[0106] [see claim 6 rejection, fig. 7 reproduced below]).

    PNG
    media_image8.png
    618
    952
    media_image8.png
    Greyscale

Collection tank 30 (highlight) surrounds the cylinder comprising the examination mechanism and collects overflowing examination liquid W (arrows) to be recycled (Yuge fig. 7, annotated)
	Regarding claim 11, Yuge teaches the cylinder has a height relative to the upper surface of the support table (measurement apparatus cylinder has a height relative to the upper surface [see claim 2, 3 rejections above]), and 
	the height is set to a predetermined height that hardly cause pain to the subject (“arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0055]; “The length (width) d is determined by the top opening 10 included in the top end portion of the bath 10 that is set to be lower than the height of the top side opening 42, and the angle of the tapered surface of the top side cover 40 (which is adjusted so that the examinee P does not experience pain)” [0067]; [see claim 3 rejection above]).
	Regarding claim 13, Yuge teaches the upper surface comprises a first surface configured to support the lower body of the subject, and a second surface on which to put the head of the subject (“The image processing apparatus 1 has an exterior shape formed in a substantially rectangular-parallelepiped shape such that the body of an examinee P (see Fig. 9.) can be placed thereon” [0054], figs. 1, 9A-9D and assoc par; [see claim 5 rejection above]), and 
	the second surface is located at a lower position than the first surface (“the examinee's head is positioned at a frontward portion” [0055]; [see claim 5 rejection above]).
	Regarding claim 14, Yuge teaches the examination mechanism comprises a flow channel and is configured to conduct the ultrasound examination with an examination liquid in the cylinder (“The gap 44 is a gap through which the propagation liquid W overflowing from the top portion of the bath 10 passes” [0067]; “inside of the bath 10 is filled with the propagation liquid W,” [0105]-[0106], figs. 3B, 7, 9A-9D and assoc par; [see claim 6 rejection above]), and 
	the examination liquid overflowing from the opening of the cylinder flows through the flow channel to the outside of the cylinder (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40” [0106]; [see claim 6 rejection above]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge.
	Regarding claim 4, Yuge teaches the breast screening equipment according to claim 1. 
	Yuge further teaches wherein the height of the cylinder relative to the upper surface of the support table is in a range of from 5 mm or more to 50 mm or below (“the arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0055]; examiner interprets the height of the measurement apparatus 3 relative to the measurement table 2 is adjustable to within the range claimed [see figs. 1, 3A-4B and assoc par]).
	Yuge discloses the claimed invention as shown above except for the explicit range of from 5 mm or more to 50 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of measurement apparatus 3 with respect to the measurement table 2 resulting in a range between 5 mm to 50 mm, since doing so both accommodates the position of the subject’s breast (see [0055]) and prevents the subject from experiencing pain or discomfort associated with the examination (see [0014], [0067]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 12, Yuge teaches the breast screening equipment according to claim 2.
	Yuge further teaches the height of the cylinder relative to the upper surface of the support table is in a range of from 5 mm or more to 50 mm or below (“the arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0055]; [see claim 4 rejection above]).
	Yuge discloses the claimed invention except for the explicit range of from 5 mm or more to 50 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of measurement apparatus 3 with respect to the measurement table 2 resulting in a range between 5 mm to 50 mm, since doing so both accommodates the position of the subject’s breast (see [0055]) and prevents the subject from experiencing pain or discomfort associated with the examination (see [0014], [0067]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge in view of Seki et al (US2020/0237322 A1, 2020-07-30) (hereinafter “Seki”).
	Regarding claim 8, Yuge teaches the breast screening equipment according to claim 1,
	but Yuge fails to explicitly teach a display located at the head of the subject.
	However, in the same field of endeavor, Seki teaches a display device located at a position corresponding to the head of the subject and being visible to the subject (“The touch panel 930 may be provided at an arbitrary position and may, for example, be embedded in the measurement table 910 further on the front side than the opening section 920 so that the human subject with the face down can look into the touch panel 930” [0058], fig. 1B and assoc par; the touch panel 930 is a display which the human subject can visually see, and is optionally located near the head of the subject [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the breast screening equipment taught by Yuge with the display taught by Seki. Ultrasonographic devices are widely used for morphological diagnosis of a human body; they are known in the art to be minorly invasive to the test subject, and enable real-time observation of the state of in-body tissue by means of tomographic images and the like (Seki [0002]). Modifying the apparatus as claimed is desired because it may reduce wave attenuation, allowing a test object to be accurately imaged (Yuge [0005]).
	Regarding claim 9, Yuge in view of Seki teach the breast screening equipment according to claim 8. Yuge further teaches a control device (“control box 100” fig. 8 and assoc par) and first display unit (“display module 151” fig. 8 and assoc par),
	but Yuge fails to explicitly teach the display screens as claimed.
	However, in the same field of endeavor, Seki teaches a control device (“control unit 110” fig.7A and assoc par) including a first display unit (“display unit 171” fig.7A and assoc par) wherein 
	the first display unit is configured to display on the display device a first screen that guides a position of at least any one of a breast and a nipple of the subject in the prone position (“In IM1, an image captured in real time by the camera 250 is displayed, and a reference location Ph and a guide line for assisting with positional alignment of the breast are also displayed in composited fashion” [0114], figs. 10-12 and assoc par; the display presents image of breast to subject with guide to position breast within the opening [0115]-[0116] [see fig. 11A reproduced below]).

    PNG
    media_image9.png
    423
    615
    media_image9.png
    Greyscale

Screen shown on display (SC2) with image guiding subject to best position breast for imaging (Seki fig. 11A, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the breast screening equipment taught by Yuge with the display screen taught by Seki. Ultrasonographic devices are widely used for morphological diagnosis of a human body; they are known in the art to be minorly invasive to the test subject, and enable real-time observation of the state of in-body tissue by means of tomographic images and the like (Seki [0002]). Modifying the apparatus as claimed is desired because it may reduce wave attenuation, allowing a test object to be accurately imaged (Yuge [0005]).
Regarding claim 10, Yuge in view of Seki teach the breast screening equipment according to claim 8. Yuge further teaches a control device (“control box 100” fig. 8 and assoc par) and second display unit (“display module 151” fig. 8 and assoc par),
	but Yuge fails to explicitly teach the display screens as claimed.
	However, in the same field of endeavor, Seki teaches a control device (“control unit 110” fig.7A and assoc par) including a second display unit (“display unit 171” fig.7A and assoc par; display unit 171 can produce multiple screens [see figs. 11B-12 reproduced below]) wherein 
	the second display unit configured to display on the display device a second screen that includes at least any one of a screen making the subject relax during the examination and a screen indicating a remaining time of the examination (“MS3 displays an indication that the location is appropriate and a message prompting to maintain the current state is displayed in MS4” [0117], “In MS5, an expected time until termination of the measurement is displayed” [0121], figs. 11B-12 and assoc par; screen SC3 and SC4 display a message MS4 making the subject relax to conduct the examination [0115]-[0124] [see figs. 11B-12 reproduced below]).

    PNG
    media_image10.png
    376
    596
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    430
    648
    media_image11.png
    Greyscale

Screens displaying messages to patient to remain still (i.e. relax) during ultrasound examination (Seki figs. 11B-12, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the breast screening equipment taught by Yuge with the display screens taught by Seki. Ultrasonographic devices are widely used for morphological diagnosis of a human body; they are known in the art to be minorly invasive to the test subject, and enable real-time observation of the state of in-body tissue by means of tomographic images and the like (Seki [0002]). Modifying the apparatus as claimed is desired because it may reduce wave attenuation, allowing a test object to be accurately imaged (Yuge [0005]).
	Regarding claim 15, Yuge teaches the breast screening equipment according to claim 2,
	but Yuge fails to explicitly teach a display located at the head of the subject.
	However, in the same field of endeavor, Seki teaches a display device located at a position corresponding to the head of the subject and being visible to the subject (“The touch panel 930 may be provided at an arbitrary position and may, for example, be embedded in the measurement table 910 further on the front side than the opening section 920 so that the human subject with the face down can look into the touch panel 930” [0058], fig. 1B and assoc par; [see claim 8 rejection above]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the breast screening equipment taught by Yuge with the display taught by Seki. Ultrasonographic devices are widely used for morphological diagnosis of a human body; they are known in the art to be minorly invasive to the test subject, and enable real-time observation of the state of in-body tissue by means of tomographic images and the like (Seki [0002]). Modifying the apparatus as claimed is desired because it may reduce wave attenuation, allowing a test object to be accurately imaged (Yuge [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szpak et al (US2014/0276068 A1) teaches a patient interface system for scanning a volume of tissue protruding from a patient (i.e. a breast), featuring a membrane configured to conform to the body wall of the patient during an examination.
Ho et al (US2017/0224305 A1) teaches a tissue positioning system for contouring a patient tissue volume having a surface configured to engage a breast or other tissue volume, featuring a low pressure source applies a partial low pressure to the surface of the displaceable interface to secure the tissue volume to the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793